 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MARIO ANTON LEE,                                    Case No. 1:18-cv-00234-DAD-EPG-HC
12                  Petitioner,                          ORDER GRANTING PETITIONER’S
                                                         MOTION FOR COPY
13           v.
                                                         (ECF No. 26)
14   ANDRE MATEVOUSIAN,
15                  Respondent.
16

17          Petitioner is a federal prisoner who proceeded pro se in a habeas corpus action pursuant

18 to 28 U.S.C. § 2241.

19          On December 26, 2018, the Court received the instant request for a copy of Petitioner’s

20 Rule 59(e) motion. (ECF No. 26). The Court will grant Petitioner’s request for a copy, but

21 Petitioner is advised that the Court will not grant further requests for copies of pleadings or other

22 documents in the Court’s file. If Petitioner requires copies of documents filed in this case, he is

23 advised that the Schedule of Fees for the U.S. District Court for the Eastern District of California

24 requires a prepayment of fifty cents per page for documents in the Court’s file.

25 ///

26 ///
27 ///

28 ///


                                                     1
 1       Accordingly, IT IS HEREBY ORDERED that:

 2    1. Petitioner’s motion for copy (ECF No. 26) is GRANTED; and

 3    2. The Clerk’s Office is DIRECTED to send to Petitioner a copy of the Rule 59(e) motion

 4       for reconsideration (ECF No. 23).

 5 IT IS SO ORDERED.

 6
      Dated:   December 28, 2018                       /s/
 7                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
